UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6172


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

RONALD DAWSON, a/k/a Tree,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
Chief District Judge. (5:06-cr-00061-FL-1; 5:08-cv-00298-FL)


Submitted:   May 26, 2011                      Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Dawson, Appellant Pro Se. Edward D. Gray, Jennifer P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald        Dawson    seeks     to    appeal    the    district      court’s

orders denying his motions filed pursuant to Fed. R. Civ. P.

59(e) and 60(b) in his 28 U.S.C.A. § 2255 (West Supp. 2010)

proceeding.        The     orders    are      not   appealable       unless   a    circuit

justice    or    judge     issues    a   certificate         of   appealability.         28

U.S.C. § 2253(c)(1)(B) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).               A certificate of appealability will not

issue     absent     “a    substantial         showing       of     the   denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,       537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Dawson has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                              2
            Additionally,           we     construe    Dawson’s         notice        of   appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and      convincing        evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2010).                   Dawson’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately        presented         in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.



                                                                                       DISMISSED




                                               3